PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 17/002,941
Filing Date: 8/26/2020
Appellant(s): Romain TACHON




__________________
Christine Norris
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 3/24/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Ground A: Claims 21, 22, 26, 28-32 and 34-40 are not unpatentable over Ogawa et al EP 1481659A1 (Shiseido Co. Ltd. [JP]) (12/1/2004) (IDS 9/22/2020) in view of Dow Corning VM-2270 Aerogel Fine Particles (published April 1, 2009), Kuroda et al. US 2004/0202627 (10/14/2004) (IDS 9/22/2020) and Kani et al. US 2006/0293431 (12/28/2006) (IDS 9/22/2020).
 
Appellants argue that the obviousness rejection is improper as a matter of law because the examiner has not provided a legally proper motivation to combine or modify the references and hindsight has been used.  The Examiner has failed to show that a skilled artisan would have been motivated to modify Ogawa’s compositions based on the disclosures of Kuroda, Kani, and/or Dow Corning to arrive the claimed process when the references are considered as a whole.  
The Examiner fails to provide a legally proper motivation to modify Ogawa with Kuroda because the assertion that an artisan would have been motivated to combine Kuroda with Ogawa for the purpose of providing wrinkle smoothing and skin improving optical effects to Ogawa’s composition is a redundant and unnecessary modification of Ogawa.  The Examiner fails to consider the effect that modifying Ogawa’s compositions would have on the benefits imparted by its composite powders.  Ogawa cautions against adding additional components that would “jeopardize” the effects of its composite powder.  Appellants assert that there is nothing to suggest that Kuroda’s benefits can be achieved by compositions that fall outside of its composition.  Appellants assert that none of the cited references teaches about the preference of boron nitride, so hindsight must have been used to make this modification of Ogawa.
Appellants assert that the Examiner fails to provide a legally-proper motivation to modify Ogawa with Kani.  Kani was trying to solve a problem of obtaining a high viscosity oily phase which avoided undesirable cosmetic properties not to provide sufficient coverage of skin as asserted by the Examiner.  However, there is nothing in Ogawa that suggests a desire to obtain a high viscosity oil phase for compositions.  Appellant asserts that hindsight was used.  
Appellants assert that the Examiner fails to provide a legally-proper motivation to modify Ogawa with Dow Corning.   The Examiner relies on Dow Corning’s teachings of the VM-2270 particles abilities for thickening oil phase materials and ability to absorb oils such as sebum.  There is nothing in Ogawa that suggests a desire to thicken an oil phase of its compositions or a desire or need to absorb any oil other than sebum.  Since Ogawa teaches sebum absorbers like talc, Appellants assert that this is a redundant and unnecessary modification of Ogawa.  Appellant asserts that hindsight was used.  

In response, the Examiner respectfully submits that while Appellants’ remarks are fully considered, they are unpersuasive.  
A prima facie case of obviousness has been made out because the combined teachings of Ogawa and Kuroda, Kani and Dow Corning teach all of the elements of the claimed invention and there is powerful motivation for the skilled artisan to combine the elements of Ogawa and Kuroda, Kani and Dow Corning to reproduce the claimed methods.    
Ogawa teaches a method of correcting skin unevenness which comprises applying a layer of its cosmetic compositions to skin. (See [0097]). Ogawa uses composites obtained by adhering a barium sulfate or zinc oxide particles to a flaky substrate such as interference titaned mica. (See Ogawa [0011-12]).   In Example 39 Ogawa teaches a water in oil emulsion cream foundation (a make-up base). Barium sulfate is present in an amount of 5% in the composition. (See [0105] in Table 4).  The composition also comprises 3% siliconized yellow iron oxide and 0.1% siliconized black iron oxide.   Additionally, Table 14 (page 24) discloses a water in oil type beauty lotion comprising 2% of mica composite powder (see [90]), 0.2% of silicone resin, 5% of talc, 5% of spherical PMMA resin powder, water and dimethicone.  
Ogawa does not teach a hydrophobic silica aerogel particles that are surface modified by at least one trimethylsilyl group or boron nitride.  Ogawa also not teach a non-emulsifying silicone elastomer particle.  These deficiencies are made up for with the teachings of Dow Corning, Kurada et al, and Kari et al.     
The Dow Corning document expressly defines VM-2270 (INCI name: silica silylate), as being aerogel fine particles having a bulk density of 40-100 kg/m3 (or 0.04-0.1 g/cm ); an average particle size ranging from 5-15 microns and a surface area (per unit mass) ranging from 600-800 m/g.  VM-2270 is a hydrophobic silica aerogel particle that has the benefits of superior oil and sebum absorption. Dow Corning teaches VM-2270 to be used in an amounts of .5 and about 1%. The particles have an oil absorption capacity of 5 to 18 ml/g and a bulk density of 40-100 kg/m3 (or 0.04-0.1 g/cm). 
Kuroda teaches a cosmetic composition with a powder silicon elastomer as called for in claim 26. (See [0059]).  Kuroda also teaches that its cosmetic composition can contain boron nitride as called for in claim 21. (See [0073]).  Kuroda  teaches that its compositions have wrinkle smoothing optical effect and skin improving optical effect and attributes much but not all of this to the powder silicone elastomer. (See Abstract and [0059]).  Boron nitride is taught to be a good pigment for a cosmetic with wrinkle smoothing optical effect. (See [0073]).  Boron nitride is taught in amounts of about 0.3 to 15%. 
Kani teaches a cosmetic composition that can be used to make-up skin that comprises a non-emulsifying silicone elastomer particle.  (See Abstract and [0018], [0020-21], [0036], [0160]).  Kani teaches it can be present in an amount of from about 0.2% to about 10% by wt. (See Kani claim 37). Kani et al. teaches that its cosmetic composition with its non-emulsifying silicone elastomer particles can provide sufficient coverage of skin because it is sufficiently viscous and thick while also being non-drying, comfortable and having good comfort, coverage and good skip on the skin such that there is no tightness after the cosmetic composition has been applied.  (See [0018, 0021-22]).   
It would have been prima facie obvious to one or ordinary skill in the art making the composition of Ogawa to add 0.5 to 1% hydrophobized silica aerogel particles (VM-2270) in order to provide the oil absorption capacity taught by Dow Corning, as well as to have a thickening agent that is capable of absorbing non-polar and polar oils and has the benefits of superior oil and sebum absorption taught by Dow Corning.  
It would have been prima facie obvious to one or ordinary skill in the art making the composition of Ogawa to add about 0.5 to about 15% boron nitride and powder silicon elastomer to provide a wrinkle smoothing and skin improving optical effect as taught by Kuroda.  
It would have been prima facie obvious to one or ordinary skill in the art making the composition of Ogawa to add from about 0.2 to about 10 wt% non-emulsifying silicone elastomer particle as taught by Kani to provide sufficient coverage of skin while also being non-drying, comfortable and having good comfort, coverage and good skip on the skin with minimal skin tightness after application as taught by Kani.   
Appellants’ argument that an artisan would not have been motivated to combine Kuroda with Ogawa for the purpose of providing wrinkle smoothing and skin improving optical effects to Ogawa’s composition because it is redundant is not found to be persuasive because skilled artisan are always looking to improve the effects of their compositions. Kuroda specifically teaches that its powder silicone elastomer has a wrinkle smoothing optical effect.  
Additionally, Ogawa itself expressly teaches that a silicone elastomer powder may be used with its composition. (See Ogawa [102]).  Since Ogawa itself has considered the effect that adding these powders would have on its composition and indicated that they are suitable for its composition, the Examiner has considered the effect that modifying Ogawa’s compositions would have. Adding silicone elastomer powder would not jeopardize the beneficial effects of Ogawa’s composite powder.  
Respectfully, Appellants assertion that none of the references teaches about boron nitride is incorrect.  Ogawa itself teaches that barium sulfate and boron nitride are complementary at [0102]: 
Furthermore, to the cosmetics according to the present invention, one or more kind of other powder ingredients from the following may be blended if necessary. They are inorganic powders such as titanium oxide, zinc oxide, bengala, yellow iron oxide, black iron oxide, ultramarine, cerium oxide, talc, mica, sericite, kaolin, bentonite, clay, silicic acid, silicic acid anhydride, magnesium silicate, zinc stearate, fluorine-gold-mica, synthetic talc, barium sulfate, magnesium sulfate, calcium sulfate, boron nitride, bismuth oxychloride, alumina, zirconium dioxide, magnesium oxide, chromium oxide, calamine, magnesium carbonate, and composite powder thereof, and organic powders such as silicone powder, silicone elastic powder, polyurethane powder, cellulose powder, nylon powder, PMMA powder, starch, polyethylene powder and composite powder thereof. (emphasis added)
 
Therefore motivation to add boron nitride can be found in both prior art references, contrary to Appellant’s assertions.   
Appellants’ argument that Kani was trying to solve a problem of obtaining a high viscosity oily phase is not persuasive because the only teaching that Kani is cited for is that of the silicone elastomer.  A silicone elastic powder or silicone elastomer is taught to be suitably combined with the Ogawa composition. Kani teaches that a silicone elastomer is effective at providing good coverage of skin in a cosmetic composition and softness, comfort, slip and good spreading in a cosmetic composition. (See Kani [0014]).  These highly desirable qualities in a cosmetic composition are powerfully motivating to a person of ordinary skill in the art and there does not need to be an expressed desire to obtain a high viscosity oil phase in Ogawa.  Ogawa has already indicated the suitability of adding silicone elastomers in [0102].   
Appellant’s argument that adding the VM-2270 particles of Dow Corning is a redundant and unnecessary modification of Ogawa is also unpersuasive because Ogawa teaches a desire to absorb sebum and this is sufficient motivation.  Sebum absorbers like talc are not sufficient to dissuade a person of ordinary skill in the art from adding a sebum absorber as powerful as VM-2770 which has an oil absorption capacity of 5 to 18 ml/g.  
Appellants’ arguments are not giving the ordinarily skilled artisan the credit and ambition that they are due.  The ordinarily skilled artisan is a skilled formulator and a skilled formulator would know that properties such as reducing shine from skin and increasing the oil and sebum absorbing capacity of a cosmetic are highly desirable. A consumer would be affected by these properties and these are aspects of a cosmetic product for hair that would be of interest to a formulator.  The person of ordinary skill in the art will have the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
These rejections have not been made using hindsight.  The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In this instance the person of ordinary skill in the art need only fit the teachings of the references together and as described above there is motivation to do so and advantages to be obtained in so doing, so the invention is obvious.   


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Sarah Chickos/
Patent Examiner, Art Unit 1619

Conferees:

         /DAVID J BLANCHARD/         Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                               


/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.